Citation Nr: 0120821	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  99-00 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for disability of the spine 
to include the cervical, thoracic, and lumbar aspects.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1990 to February 
1995.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Board notes that in an administrative decision dated in 
August 1997, the RO held that injuries sustained by the 
veteran in an automobile accident in November 1994 were not 
incurred in the line of duty.  The veteran did not appeal 
that decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Cervical spine arthritis was initially demonstrated in 
active service.


CONCLUSION OF LAW

Cervical spine arthritis was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5103A (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all information and evidence 
necessary to substantiate the claim has been properly and 
sufficiently developed.  In this regard, the Board recognizes 
that there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  38 U.S.C.A. § 5103A (West Supp. 
2001).  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Despite the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand of this issue is not 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001).  The veteran has been provided a statement 
of the case and a supplemental statement of the case 
informing him of the applicable law and information and 
evidence necessary to substantiate his claim for service 
connection for the disability at issue.  The evidence of 
record includes the veteran's service medical records, 
records of treatment following service, reports of VA 
examinations, and personal statements made by the veteran in 
support of his claim.  The Board is unaware of any additional 
evidence which is available in connection with this appeal.  
The Board is mindful of the testimony of the veteran 
suggesting that his service medical records may be 
incomplete.  Specifically, the veteran testified that he was 
treated on several occasions for back pain between 1992 and 
1994, and indicated that these records are not in his service 
medical records.  He stated that he went to the dispensary 
and to the "TMC" at Fort Knox, Kentucky.  The Board notes 
that while the available service medical records do not 
reflect all such particular treatment, they do include 
several entries covering the period of time when the veteran 
alleged he was treated for back pain, including treatment at 
"TMC #3, USA MEDDAC, Fort Knox, Kentucky."  There is no 
indication that there exists outstanding available veteran's 
service medical records.  Hence, the Board finds that no 
further assistance to the veteran regarding the development 
of evidence is required.  See generally 38 U.S.C.A. § 5103A 
(West 1991 & Supp. 2001); McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).  

Factual Background

The service medical records show that in June 1992 the 
veteran was seen for a complaint of back pain between the 
left shoulder blade and the spine, worse with certain 
movements.  He indicated that the pain had started that 
Friday.  He related having arm numbness and tingling, mainly 
upon awakening in the morning, but also with extended use.  
It was also reported he sometimes noted swelling of the lower 
arm with residual pain for 1-2 hours.  Physical examination 
was noted to be positive for tenderness at the left 
paraspinal muscles at the T-4 area.  There was no evidence of 
inflammation or deformity on musculoskeletal examination.  
Neurologic examination revealed sensation was reduced on 
pinprick over the left shoulder in small areas.  The 
impression was suspect costochondritis and other soft tissue 
pain.  A CT scan of the cervical spine and upper thoracic 
spine, taken later that month, revealed narrowing of the 
neural canal on the left side between C5-C6 and C6-C7 due to 
posterior osteophyte formation and hypertrophy of the lamina.  

In November 1994, the veteran was involved in an automobile 
accident in which alcohol was involved.  When seen in 
November 1994, the veteran complained of lower back pain.  No 
trauma was noted on physical examination and there was 
positive range of motion in all extremities.  X-ray 
examination of the cervical spine was characterized as 
normal.  The impression was back pain secondary to a motor 
vehicle accident.  When seen at TMC#3 eight days later, it 
was reported an X-ray revealed a possible chip fracture at L-
5 versus a detached osteophyte.  A consultation sheet dated a 
few days later reflects a provisional diagnosis of os 
odontoideum with a 4 mm subluxation at C2-3.  

VA outpatient treatment records show that in March 1996 the 
veteran presented with a complaint of back pain secondary to 
a right ankle sprain three years earlier while in the 
military.  He asserted he strains his back when his ankle 
gives way.  On examination, the lumbar spine was normal with 
negative straight leg raising.  The assessments included back 
pain.  In May 1996, clinical evaluation revealed decreased 
and painful range of motion of the lumbar spine with 
paraspinous muscle tenderness.  The diagnosis was chronic low 
back pain.  

On VA fee-basis examination in June 1996, the veteran 
complained of episodic upper and lower backache.  He related 
having pain between his shoulder blades and occasional low 
back ache that was not radicular.  The examiner was unable to 
obtain any history of specific trauma.  Examination of the 
veteran's neck revealed no evident abnormality.  Physical 
examination of the spine revealed no postural abnormalities 
or fixed deformities.  The musculature of the back was 
symmetrical.  He had forward flexion to approximately 50 
degrees, and backward extension to approximately 15 degrees.  
Lateral bending, left and right was approximately 40 degrees 
and symmetrical, and rotation was approximately 12 degrees 
total.  He complained of low back pain when he walked.  There 
was no objective evidence of pain on motion during the 
examination.  There was no evidence of focal neurological 
findings of the lower extremities.  X-rays of the lumbar 
spine were normal.  

On VA fee-basis neurologic examination in June 1996, the 
veteran admitted to having been in a car accident in November 
1994 that was the result of alcohol, but stated that he had 
had pain between his shoulder blades before that.  Physical 
examination revealed full strength in the upper and lower 
extremities, bilaterally.  Reflexes were 2+ and symmetric in 
the upper extremities and 3+ and symmetric in the lower 
extremities.  His sensation was intact in the upper and lower 
extremities, bilaterally, to light tough and pinprick.  He 
had normal range of motion of the neck with no pain to 
palpation over his neck or back.  The pertinent diagnosis was 
neck pain, which could be described as neuralgia with no 
abnormalities on physical examination.  

A VA treatment record dated in July 1996 indicated that X-
rays of the thoracic spine revealed degenerative disease of 
the thoracic spine at multiple levels with a compression 
fracture of T11.  

On VA fee-basis orthopedic examination in April 1997, the 
veteran reported that in 1992 he developed pain in his upper 
back that radiated into the neck.  He indicated that had had 
intermittent and variable neck and upper back pain since.  He 
reported he had been involved in an automobile accident in 
1994, but denied any specific injuries.  Specifically, he 
denied an injury to his neck.  On physical examination, range 
of motion of his cervical spine was flexion to 50 degrees, 
extension to 60 degrees, right and left lateral flexion to 45 
degrees, and right and left rotation to 75 degrees.  
Neurological testing in the upper and lower extremities 
showed active and symmetrical deep tendon reflexes, normal 
manual muscle strength, a normal sensory examination, and 
negative straight leg raising bilaterally.  X-rays of the 
thoracic spine revealed mild to moderate degenerative 
changes.  X-rays of the cervical spine revealed mild 
degenerative changes in the lower cervical segment manifested 
by small anterior osteophytes.  The X-rays also showed a 
possible nonunion of the odontoid process on the lateral 
view.  As a result, tomograms were ordered.  They clearly 
showed what appeared to be a nonunion of an old odontoid C-2 
fracture.  The examiner stated that there was probable C1-C2 
instability.  The examiner stated that he discussed the 
findings with the radiologist and that it was felt that this 
did not represent an os odontoideum.  The diagnoses were 
chronic thoracic strain, a history of T11 compression 
fracture, and chronic cervical sprain with radiographic 
evidence of C2 odontoid nonunion.  The examiner reviewed the 
veteran's claims folder and commented that the CT scan of the 
cervical spine taken in June 1992 which revealed narrowing of 
the neural canal on the left side between C5-C6 and C6-C7, 
due to posterior osteophyte formation and hypertrophy of the 
lamina, were non-specific findings.  The examiner stated that 
his concern was the nonunion of the C2 odontoid process and 
possibility of C1-C2 instability.  

Of record is an Administrative Decision by VA dated in August 
1997 which reflects a finding that injuries sustained by the 
veteran in the automobile accident in November 1994 were not 
incurred in the line of duty.  No appeal was taken from that 
determination.

In March 2001, the veteran testified that in 1992, while in 
service, he went to a doctor for pain in the middle of his 
back between the shoulder blades and between his neck.  
Reportedly, at that time, he was told he had degenerative 
disc disease.  He indicated that he went to the doctor on 
several occasions between 1992 and 1994, before he had his 
automobile accident in November 1994, but that documentation 
of these visits is not in his records.  He stated that he was 
treated for pain and sent back to work with a profile.  He 
indicated that after service a private physician told him 
that his back condition was not a direct result of the 
accident.  The veteran did not remember the physician's name.  
The representative noted that X-rays of the veteran's 
cervical spine in July 1996 revealed arthritis of the spine.  
The representative emphasized that although the arthritis was 
discovered a little over a year after service the process of 
arthritis did not happen overnight.  See March 2001 hearing 
transcript.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

Under 38 C.F.R. § 3.303(a), pertaining to principles relating 
to service connection, service connection means that the 
facts shown by the evidence, establish that a particular 
disease or injury resulting in disability was incurred 
coincident with service, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or through the application of 
statutory presumptions.  Service connection will also be 
granted either when the disorder is shown to be chronic in 
service or when the veteran can show continuity of 
symptomatology since service.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  There is a 
rebuttable presumption that arthritis, manifested to a degree 
of 10 percent or more within one year after service, was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a). 

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  See 38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303; Watson v. Brown, 4 Vet.App. 309, 314 
(1993).  

An injury or disease incurred during service is generally 
regarded to be in line of duty unless it was the result of 
the veteran's own willful misconduct.  38 U.S.C.A. § 105; 38 
C.F.R. § 3.1(m).

Willful misconduct means an act involving conscious 
wrongdoing or known prohibitive action (Malum in se or Malum 
prohibitum).  It involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences.  Mere technical violation of 
police regulations or ordinances will not per se constitute 
willful misconduct.  Willful misconduct will not be 
determinative unless it is the proximate cause of injury, 
disease or death.  38 C.F.R. § 3.1(n).

The Board notes that service medical records document that 
the veteran was seen in June 1992 for complaints including 
pain involving the neck when a CT scan showed posterior 
osteophyte formation causing narrowing of the neural canal on 
the left side between C5-C6 and C6-C7.  Consistent therewith, 
neurologic examination at that time also revealed sensation 
was reduced on pin prick involving the left shoulder.  The 
veteran related having arm numbness and weakness.  The 
veteran has complained of intermittent and variable neck pain 
since.  In April 1997, a cervical spine X-ray series revealed 
mild degenerative changes in the lower cervical segment 
manifested by small anterior osteophytes.  The lower cervical 
spine osteophytes demonstrated in service in 1992 have not 
been clinically dissociated for the lower cervical spine 
osteophyte formation process demonstrated subsequent to 
service in April 1997.  In this regard, the Board notes that 
interim X-ray examinations of the cervical spine were 
characterized as negative, and a post-service examiner has 
characterized the in-service findings as "nonspecific."  
The Board finds that the absence of a diagnosis of arthritis 
in the presence of osteophytes does not render such finding 
nonspecific.  Rather, when the continuity of complaints 
involving the lower cervical spine during and subsequent to 
service are considered in conjunction with the post service 
confirmation of the presence of osteophyte formation of the 
cervical spine, the Board finds the evidence to be in 
equipoise.  With resolution of doubt in the veteran's favor, 
service connection is warranted for cervical spine arthritis.  

The additional objective findings involving the cervical 
spine noted in the service medical records are directly 
related to the November 1994 automobile accident, and as 
such, are deemed to have not been incurred in the line of 
duty.  Hence, such is not for service connection.  In this 
case, the cervical spine disability noted on VA examination 
in April 1997 - nonunion of an odontoid C-2 fracture with 
probable C1-C2 instability - is directly related to the in-
service automobile accident and thus is not eligible for 
service connection.  

As a finding of a chronic thoracic or lumbar spine disability 
is not adequately supported by the service medical records, 
then a showing of continuity of symptomatology after 
discharge from service is required to support the claim.  
38 C.F.R. § 3.303(b).  See Rhodes v. Brown, 4 Vet.App. 124, 
126 (1993).  The remaining question, therefore, is whether 
the veteran's current thoracic or lumbar spine disability is 
attributable to the 1992 inservice symptoms on the basis of 
continuity of symptomatology.  

After service, the first documented complaint of back pain 
was in March 1996 when the veteran complained of back pain 
secondary to right ankle sprain three years earlier while in 
the military.  Physical examination of the lumbar spine was 
normal.  The next complaint was in May 1996 when clinical 
evaluation revealed decreased and painful range of motion of 
the lumbar spine with paraspinous muscle tenderness. The 
diagnosis was chronic low back pain.  In June 1996, VA 
examination of the low back was essentially normal with no 
abnormalities shown on X-ray.  X-rays of the thoracic spine 
in July 1996 revealed degenerative disease at multiple 
levels, with a compression fracture of T-11.  

Concerning the relationship of the current thoracic spine 
disability to any inservice injury, no physician who examined 
the veteran related his current problems to the original back 
pain in service.  As previously noted, injuries sustained as 
a result of the November 1994 automobile accident are 
considered to be not incurred in the line of duty and can not 
be considered for compensation purposes.  In addition, there 
are no objective findings for a lumbar spine disability.  X-
rays of the lumbar spine taken during the June 1996 VA 
examination were normal.  Also there is no evidence of a 
compression fracture of T-11 in service or that degenerative 
changes of the thoracic spine were manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. § 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309.  For these reasons, the preponderance of the evidence 
is against service connection for disability of the thoracic 
or lumbar spine.  As the Board concludes that the 
preponderance of the evidence is against service connection 
for disability of the thoracic or lumbar spine, the 
reasonable doubt doctrine does not apply.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001).  


ORDER

Entitlement to service connection for cervical spine 
arthritis is granted.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

